            Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARIA NAZ MALIK, a U.S. Citizen,                 Case No.:

     69 74 181 Street
     Fresh Meadows, NY 11365

     Plaintiff,

v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St., NW
       Washington, D.C. 20522

U.S. CONSULATE, Islamabad Pakistan

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, D.C. 20522



                                                                        1
             Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 2 of 10



CHAD WOLF, Secretary of the Department
Of Homeland Security,

Serve:         Office of the General Counsel
               Department of Homeland
               Security
               Mail Stop 3650
               Washington, D.C. 20528


KENNETH T. CUCCINELLI, Director of the
United States Citizenship and
Immigration Services,

Serve:         U.S. Citizenship & Immigration
               Services
               425 I. Street, N.W., Room 6100
               Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve:         Executive Office
               Office of the Legal Adviser
               Suite 5.600
               600 19th St. NW
               Washington, D.C. 20522

and,

PAUL W. JONES, Ambassador of the United
States at the U.S. Consulate, Islamabad,
Pakistan

Serve:         Executive Office
               Office of the Legal Adviser
               Suite 5.600
               600 19th St. NW
               Washington, D.C. 20522


         Defendants.


COMPLAINT IN THE NATURE OF MANDAMUS ARISING FROM DEFENDANTS’ REFUSAL
        TO AJDUDICATE PLAINTIFF’S IMMIGRANT VISA APPLICATION
                                                                         2
               Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 3 of 10



       Plaintiff Maria Naz Malik respectfully requests that this Honorable Court issue a writ

of mandamus compelling Defendants to adjudicate a long-delayed spouse visa application.

                                           PARTIES

   1. Plaintiff Maria Naz Malik is a citizen of the United States.

   2. Plaintiff’s spouse, Syed Arfeen Raza Zaidi is a citizen of Pakistan, currently residing

in Pakistan.

   3. Defendant Department of Homeland Security (hereinafter referred to as “the DHS” is

the agency of the United States that is responsible for implementing the petition for alien

relative provisions of the law and assisting the DOS with background and security checks.

   4. Defendant United States Citizenship and Immigration Services (hereinafter referred

to as “USCIS”) is the component of the DHS that is responsible for processing petitions filed

on behalf of alien relatives seeking to file spouse visa applications.

   5. Defendant Department of State (hereinafter referred to as “DOS”) is the agency of the

United States that is responsible for communicating with the DHS and managing Defendant

Embassy of the United States in Islamabad, Pakistan, and which is responsible for

implementing the immigrant visa provisions of the law.

   6. Defendant Embassy of the United States in Islamabad, Pakistan (hereinafter

sometimes referred to as “the Pakistan Embassy”) is a component of the DOS that is

responsible for processing immigrant visa applications and implementing the immigrant and

non-immigrant visa provisions of the law.

   7. Defendant Chad Wolf, the Secretary of the DHS, is the highest-ranking official within

the DHS. Wolf, by and through his agency for the DHS, is responsible for the implementation

of the Immigration and Nationality Act (hereinafter sometimes referred to as “the INA”), and


                                                                                                3
              Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 4 of 10



for ensuring compliance with applicable federal law, including the Administrative

Procedures Act (hereinafter referred to as “the APA”). Wolf is sued in an official capacity as

an agent of the government of the United States.

      8. Defendant Kenneth T. Cuccinelli, Director of the USCIS, is the highest ranking official

within the USCIS. Cuccinelli is responsible for the implementation of the INA and for ensuring

compliance with all applicable federal laws, including the APA. Cuccinelli is sued in his official

capacity as an agent of the government of the United States.

      9. Defendant Michael Pompeo, the U.S. Secretary of State, is the highest ranking official

within the DOS. Pompeo is responsible for the implantation of the INA, and for ensuring

compliance with applicable federal laws, including the APA. Pompeo is sued in his official

capacity as an agent of the government of the United States.

      10. Defendant Paul W. Jones, the U.S. Ambassador of the Consulate of the United States in

Islamabad, Pakistan is responsible for ensuring compliance with all applicable federal laws.

Jones is sued in his official capacity as an agent of the government of the United States.

                                  JURISDICTION AND VENUE

11.      Jurisdiction is conferred upon this Court by 28 U.S.C § 1331 (federal question); 28

U.S.C. § 1346 (United States Defendant); 5 U.S.C. § 701 et seq, in conjunction with the

Mandamus Act, (28 U.S.C. § 1361 (jurisdiction to compel an officer to perform a duty owed

to Plaintiff)).

12.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because (1)

Defendants are agencies of the United States or officers or employees thereof acting in their

official capacity or under color of legal authority; (2) no real property is involved in this

action, and; (3) the Defendants all maintain offices within this district.


                                                                                                4
             Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 5 of 10



13.     This Honorable Court is competent to adjudicate this case, notwithstanding the

doctrine of consular non-reviewability, see United States ex rel. Knauff v. Shaughnessy, 338

U.S. 537 (1950), because Defendants have not made any decision in regard to Syed Arfeen

Raza Zaidi’s visa application.

                                      STATEMENT OF THE FACTS

14.    Plaintiff, Maria Malik, is the spouse of citizen of Syed Arfeen Raza Zaidi and is the

spouse visa petitioner for Syed Arfeen Raza Zaidi’s immigrant visa application.

15.    Under federal immigration law, USCIS is authorized to approve a spouse visa

application filed by a U.S. citizen and to issue an immigrant visa to allow the spouse to enter

the U.S. and obtain lawful permanent resident status.

16.    Syed Arfeen Raza Zaidi is a citizen of Pakistan.

17.    Maria Malik filed a visa petition for Syed Arfeen Raza Zaidi with USCIS on September

13, 2016. USCIS approved the petition on March 27, 2017.

18.    The case was then sent to the National Visa Center (NVC), a part of the U.S.

Department of State for visa processing. The NVC assigned Case Number ISL2017601016 to

this case. Upon information and belief, the NVC completed its processing of the case and sent

it to the U.S. Consulate in Islamabad, Pakistan for an interview.

19.    The State Department conducted Syed Arfeen Raza Zaidi’s visa interview on or about

September 7, 2017. Since that time, the agency has refused to issue a decision on the case.

20.    Maria Malik has made repeated attempts to obtain a decision in this matter without

involving this Honorable Court. Plaintiff has contacted the consulate multiple times, has

contacted the Department of State’s LegalNet office and has filed many congressional

inquiries. All of this to no avail.


                                                                                              5
            Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 6 of 10



                              FIRST CLAIM FOR RELIEF
           (Agency Action Unlawfully Withheld and Unreasonably Delayed)

For her first claim for relief against all Defendants, Plaintiff alleges and states as follows:

   21. Plaintiff realleges and incorporates by reference the foregoing paragraphs as

       through fully set out herein.

   22. The APA requires that “[w]ith due regard for the convenience and necessity of the

       parties or their representatives and within a reasonably time, each agency shall

       proceed to conclude a matter presented to it.” 5 U.S.C. § 555(b). Section 555(b) creates

       a non-discretionary duty to conclude agency matters. Litton Microwave Cooking

       Prods. V. NLRB, 949 F.2d 249, 253 (8th Cir. 1991). A violation of this duty is a sufficient

       basis for mandamus relief.

   23. The APA permits this Honorable Court to “compel agency action unlawfully withheld

       or unreasonably delayed.” 5 U.S.C. § 706(1).

   24. The Defendants have refused to adjudicate Plaintiff’s application and to issue the

       requested visa application.

   25. The DOS regularly works with the DHS when carrying out background and security

       investigations that are delayed by administrative processing.

   26. Plaintiff alleges that Syed Arfeen Raza Zaidi’s application has been in administrative

       processing beyond a reasonable time period for completing administrative

       processing of the visa application.

   27. The combined delay and failure to act on Syed Arfeen Raza Zaidi’s immigrant visa

       application is attributable to the failure of Defendants to adhere to their legal duty to

       avoid unreasonable delays under the INA and the applicable rules and regulations.

   28. There are no alternative adequate or reasonable forms of relief available to Plaintiff.
                                                                                                  6
              Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 7 of 10



      29. Plaintiff has exhausted all available administrative remedies in pursuit of a resolution

         of this matter, including repeatedly requesting the processing of their case.



                                     SECOND CLAIM FOR RELIEF
                              (Violation of Right to Due Process of Law)


For her second claim for relief against all Defendants, Plaintiff alleges and states as follows:

30.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as through

fully set out herein.

31.      The right to fundamental fairness in administrative adjudication is protected by the

Due Process Clause of the Fifth Amendment to the United States Constitution. Plaintiff may

seek redress in this Court for Defendants’ combined failures to provide a reasonable and just

framework of adjudication in accordance with applicable law.

32.      The combined delay and failure to act by Defendants has irrevocably harmed Plaintiff

by causing loss of consortium between Plaintiff and Syed Arfeen Raza Zaidi, and their

newborn U.S. citizen child, born September 19, 2019 in the United States.

                                      RELIEF REQUESTED

         WHEREFORE, Plaintiff Maria Malik requests the following relief:

1. That this Honorable Court assume jurisdiction over this action;

2. That this Honorable Court issue a writ of mandamus compelling Defendants to promptly

      complete all administrative processing within sixty days;

3. That this Honorable Court take jurisdiction of this matter and adjudicate Syed Arfeen

      Raza Zaidi’s immigrant visa pursuant to this Court’s declaratory judgment authority;




                                                                                                7
            Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 8 of 10



4. That this Honorable Court issue a writ of mandamus compelling Defendants to issue an

   immigrant visa to Syed Arfeen Raza Zaidi;

5. That this Honorable Court issue a writ of mandamus compelling Defendants to explain to

   Plaintiff the cause and nature of the delay and inform Plaintiff of any action that may be

   taken to accelerate processing of the visa application;

6. Attorney’s fees, legal interests, and costs expended herein, pursuant to the Equal Access

   to Justice Act, 28 U.S.C. § 2412;

7. Such other and further relief as this Honorable Court may deem just and proper.




Respectfully submitted,



POZO GOLDSTEIN, LLP
Attorneys for Plaintiff
2000 South Dixie Highway, Suite 101
Miami, FL 33133
Phone: (305) 856-0400
Fax: (305) 722-3838

//s// Safie Da Costa Soares
New Jersey Bar No.: 236992017
safie@pozogoldstein.com




                                                                                           8
            Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 9 of 10



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing will be served in person
by an authorized process server on all counsel or parties of record on the Service List below
within the time limits allowed by the Federal Rules of Civil Procedure.

//s// Safie Da Costa Soares
New Jersey Bar No. 236992017
marcela.gyires@pozogoldstein.com

SERVICE LIST

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,

Serve: Office of the General Counsel
       Department of Homeland Security
       Mail Stop 3650
       Washington, D.C. 20528

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Serve: U.S. Citizenship & Immigration
       Services
       425 I. Street, N.W., Room 6100
       Washington, D.C. 20536

UNITED STATES DEPARTMENT OF
STATE,

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St., NW
       Washington, D.C. 20522

U.S. CONSULATE, Islamabad Pakistan

Serve: Executive Office
       Office of the Legal Adviser
       Suite 5.600
       600 19th St. NW
       Washington, D.C. 20522



                                                                                            9
          Case 1:20-cv-00893 Document 1 Filed 04/02/20 Page 10 of 10



CHAD WOLF, Secretary of the Department
Of Homeland Security,

Serve:       Office of the General Counsel
             Department of Homeland
             Security
             Mail Stop 3650
             Washington, D.C. 20528


KENNETH T. CUCCINELLI, Director of the
United States Citizenship and
Immigration Services,

Serve:       U.S. Citizenship & Immigration
             Services
             425 I. Street, N.W., Room 6100
             Washington, D.C. 20536

MICHAEL POMPEO, United States Secretary
of State,

Serve:       Executive Office
             Office of the Legal Adviser
             Suite 5.600
             600 19th St. NW
             Washington, D.C. 20522


PAUL W. JONES, Ambassador of the United
States at the U.S. Consulate, Islamabad,
Pakistan

Serve:       Executive Office
             Office of the Legal Adviser
             Suite 5.600
             600 19th St. NW
             Washington, D.C. 20522

TIMOTHY J. SHEA, U.S. Attorney for
the District of Columbia

Serve:       555 4th Street NW
             Washington, D.C. 20530



                                                                       10
